GOLDTHWAITE, J.
1. This case requires but the citation of other adjudications to dispose of it. If the correctness of the indictment was a question, referred, which seems not to have been done, the decision made in Hinton’s case, 6 Ala. Rep. 864, is conclusive. We there held, that the term adultery, was the illicit commerce of two persons of different sex, one of those being married to another person. Our sta*285tute uses the terms “ who shall live together in adultery,” but we see no reason to suppose they could avoid a conviction for this specific offence, if the connection had only existed for one day. The living together m this condition is a question of fact for the jury, and it is evident the offence is complete whenever the facts are demonstated.
2. The only object in stating the names, either of an injured party, or of those connected with the offence committed, is to enable the jury to identify the crime, or person; and it is said to be a sufficient description, if it be impossible to mistake the one described for another. [Chitty C. L. 215.]
In the case at bar, it was material only to ascertain if the crime charged, was committed by the persons- named, and this being established, it was unimportant that the one or the other was sometimes known by some other name, if, in point of fact, the one used in the indictment was ever recognized, or applied to the party.
There is no error in any aspect of the case, and the judgment of the court is therefore affirmed.